
	
		I
		111th CONGRESS
		2d Session
		H. R. 5727
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Mr. Shuster
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide for the establishment of a process for quickly and effectively
		  soliciting, assessing, and deploying offshore oil and hazardous substance
		  cleanup technologies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Cleanup Technologies Act of
			 2010.
		2.FindingsCongress finds that—
			(1)the response to
			 the discharge of oil in the Gulf of Mexico resulting from the explosion on, and
			 sinking of, the mobile offshore drilling unit Deepwater Horizon has shown the
			 Federal Government to be lacking in significant technologies to clean up
			 offshore oil spills;
			(2)following the
			 discharge, the Federal Government was not prepared to accept potentially
			 valuable cleanup ideas and valuable time may have been lost in finding cleanup
			 solutions due to the lack of an established process; and
			(3)establishing a process for soliciting,
			 assessing, and deploying offshore oil and hazardous substance cleanup
			 technologies is necessary to ensure that the Federal Government is better
			 prepared to handle incoming technologies in the event of a future offshore
			 discharge.
			3.Oil and hazardous
			 substance cleanup technologiesSection 311(j) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(j)) is amended by adding at the end the
			 following:
			
				(9)Oil and
				hazardous substance cleanup technologiesThe President, acting through the Secretary
				of the department in which the Coast Guard is operating and in coordination
				with the heads of other appropriate Federal agencies, shall—
					(A)establish a
				process for—
						(i)quickly and
				effectively soliciting, assessing, and deploying offshore oil and hazardous
				substance cleanup technologies in the event of a discharge or substantial
				threat of a discharge of oil or a hazardous substance in United States waters;
				and
						(ii)effectively coordinating with other
				appropriate agencies, industry, academia, small businesses, and others to
				ensure the best technology available is implemented in the event of such a
				discharge or threat; and
						(B)maintain a database on best available oil
				and hazardous substance cleanup technologies in the event of a discharge or
				substantial threat of a discharge of oil or a hazardous substance in United
				States
				waters.
					.
		
